Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s response to the element requirement dated 8/9/2022 and election dated 10/3/2022.

Applicant’s election without traverse of Group II-claims 1-17 in the reply filed on 10/3/2022 is acknowledged.

	The status of the claims is as follows:
		Claims 18-20 have been withdrawn from consideration; and
		Claims 1-17 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 4/1/2020 has been considered and a copy has been placed in the file.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The drawings are objected to because the lines are not clean, uniform, and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the as stated in the claims and specifically, 1) In claims 1 and 13, the applicant must show the different sealing elements having a different rigidity and details of the sealing elements and 2) In claim 4, a window element movable back and forth between an open and closed position, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
[NOTE: the drawings merely show only a single sealing element (i.e., Figure 3) and fails to disclose different sealing elements having different rigidities (i.e., elements 7 and 8) as described in the specification and claims]

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiatti (2012/0324797 A1).
Chiatti (2012/0324797 A1) discloses a system for reduction of noises in an interior of a vehicle (see paragraph [0001]) [Claim 12] comprising at least one closure element (D) closing an opening (2) of a vehicle body (1) and a sealing arrangement (4) is provided between the opening (2) and the closure element (D), the sealing arrangement includes at least a first sealing element (3a) and a second sealing element (3b), a rigidity of the first sealing element differs from a rigidity of the second sealing element (see passage below) [Claims 1 and 13].

    PNG
    media_image1.png
    640
    878
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    879
    media_image2.png
    Greyscale

Wherein the at least one closure element (D) comprises a vehicle door (see paragraph [0002] and passage below) [Claim 2].

    PNG
    media_image3.png
    52
    865
    media_image3.png
    Greyscale

Wherein the vehicle door is a rear door of the vehicle (whether a vehicle has 2 or 4 doors, the door sealing arrangements would be equivalent and desired to seal all doors even though the reference fails to specifically state which door.  Furthermore, in a 2-door vehicle, both doors are considered “rear” doors (see passage below) [Claim 3] or hatch-back doors (see passage below) [Claim 5].

    PNG
    media_image3.png
    52
    865
    media_image3.png
    Greyscale

and it is well known and understood that conventual doors having windows that move [Claim 4].
Wherein the first and second sealing elements are arranged on opposite sides of the opening (see passage below and figure 1) [Claim 6]

    PNG
    media_image4.png
    66
    867
    media_image4.png
    Greyscale

 as seen in the direction of travel of the vehicle [Claim 7] and the seal extending continuous and completely around the opening (see figure 1) and are parts of the sealing arrangement with different rigidities (see passage associated with claim 1 as well as the passage below [Claims 8 and 14].
Wherein the first sealing element has at least one stiffening element to achieve an increased rigidity compared to the rigidity of the second sealing element (i.e., the one “stiffening element” is the portion of the sealing arrangement without the vent hole thereby providing more rigidity or the change in thickness as recited in the passage directed to claim 1 above) [Claims 9 and 17] and the second sealing element having the vent holes/lower rigidity is only along the right vertical side (see passage below) [Claim 16].

    PNG
    media_image4.png
    66
    867
    media_image4.png
    Greyscale

Wherein the first sealing element is circumferentially offset from the second sealing arrangement (the first sealing element, as seen in Figure 1, is on the left side and the second sealing element, as seen in Figure 1, is on the right side, and therefore are circumferentially “offset” from one another) [Claims 11 and 15].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiatti (2012/0324797 A1) in view of Minagawa et al. (8,991,102 B2).
Chiatti (2012/0324797 A1) fails to disclose the sealing arrangement having different rigidities about different portions of an opening between a door and a vehicle. 
Minagawa et al. (8,991,102 B2) disclose a sealing arrangement about and opening (see Figured 5-9) having formed of different materials along portions thereof to increase/decrease the rigidity of the sealing arrangement.
It would have been obvious before the effective filing date of the claimed invention to provide the sealing arrangement of Chiatti (2012/0324797 A1) to be formed of different material as taught by Minagawa et al. (8,991,102 B2) in order to increase/decrease the rigidity of the sealing arrangement along certain portions.  Furthermore, the sealing arrangement of Chiatti (2012/0324797 A1) would operate equally as well when increasing/decreasing the rigidity of the sealing arrangement by utilizing different sealing materials.


Claim(s) 4 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Chiatti (2012/0324797 A1).  [NOTE: claim 4 is further included as a rejection to further enforce that doors, whether rear or front, having movable panels therein and sealing arrangements between the door and vehicle are well known in the art]
The Examiner takes official notice in that it is well known for vehicle doors to be located about a rear portion and the doors to further having movable window elements therein and although the reference of Chiatti (2012/0324797 A1) is silent on which door is being addressed or the door having a movable element, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the door of Chiatti (2012/0324797 A1) with a movable element as well as locating the door about a rear position.  Furthermore, the sealing arrangement of Chiatti (2012/0324797 A1) would operate equally as well no matter where the door is located and whether the door has a movable element arranged therein.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Specifically, several patents disclose the use of different materials that are used along different portions of a sealing arrangement about an opening as well as providing different rigidities.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634